              Case 2:17-cv-00932-JLR Document 157 Filed 12/04/20 Page 1 of 4




 1                                                  THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8

 9   CYWEE GROUP LTD.,                              CASE NO.: 2:17-cv-00932-JLR

10                  Plaintiff,
            v.                                      JURY TRIAL DEMANDED
11
     HTC CORPORATION; and HTC AMERICA,
12   INC.,                                          90-DAY JOINT STATUS REPORT

13                  Defendants.
14

15   HTC CORPORATION, and HTC AMERICA,
     INC.,
16
                    Third-Party Plaintiffs,
17          v.
18   CYWEE MOTION GROUP LTD.,
19                  Third-Party Defendant.
20

21

22

23

24

25

26

27

     JOINT STATUS REPORT                                            SHORE CHAN DEPUMPO LLP
     CASE NO. 2:17-cv-00932-JLR                                              901 MAIN STREET
                                                                            DALLAS, TX 75202
                                                                      TELEPHONE: (214) 593-9110
              Case 2:17-cv-00932-JLR Document 157 Filed 12/04/20 Page 2 of 4




 1          Pursuant to the Court’s August 19, 2019 Order (ECF No. 146), Plaintiff CyWee Group

 2   Ltd. (“CyWee Group”), Defendants and Third-Party Plaintiffs HTC Corporation and HTC

 3   America, Inc., and Third-Party Defendant CyWeeMotion Group Ltd. respectfully submit the

 4   following joint status report:

 5          As shown in the table below, on January 9, 2020, the PTAB held that the claims subject to

 6   two IPRs filed by Google (the “Google IPRs”) are invalid:

 7    Asserted Patent                   IPR Case No.                   Claims Held Invalid
      8,441,438 (“’438 patent”)         IPR2018-01258                  1, 3–5
 8    8,552,978 (“’978 patent”)         IPR2018-01257                  10, 12
 9
            CyWee appealed the PTAB’s final written decisions in the Google IPRs to the Federal
10
     Circuit and those appeals (Case Nos. 2020-1565, 2020-1567) are currently pending. Oral argument
11
     has been scheduled for January 4, 2021.
12
            In the instant case, CyWee asserts infringement of claims 1, 3–5, 14–17, and 19 of the ’438
13
     patent, and claims 10 and 12 of the ’978 patent. Asserted claims 14–17 and 19 of the ’438 patent
14
     are not subject to the Google IPRs.
15
            Those claims are however subject to an IPR filed by ZTE (the “ZTE IPR”), as shown in
16
     the table below:
17
      Asserted Patent                   IPR Case No.         Instituted Claims
18    8,441,438                         IPR2019-00143        1, 4, 5, 14–17, 19

19          Unlike the proposed amendments in the Google IPRs, the proposed amendments in the
20   ZTE IPR are subject to the PTAB’s pilot program concerning motions to amend, as provided for
21   in 84 Fed. Reg. 9,497 (Mar. 15, 2019). On December 5, 2019 the PTAB issued Preliminary
22   Guidance on Patent Owner’s Motion to Amend (the “Guidance”). In the Guidance, the PTAB
23   preliminarily held that proposed amended claims 20, 21, and 22 (corresponding to original claims
24   1, 5, and 14) are valid. On December 20, 2019, CyWee filed a revised motion to amend, proposing
25   amendments to claims 20, 21, 22, 23, and 24 (corresponding to original claims 1, 5, 14, 15, and
26   19). Oral argument took place on November 18, 2020. On November 4, 2020, the PTAB issued an
27   order in the ZTE IPR, which adjusted the due date for it to issue a final written decision to January


     JOINT STATUS REPORT                              -1-                         SHORE CHAN DEPUMPO LLP
                                                                                           901 MAIN STREET
     CASE NO. 2:17-cv-00932-JLR
                                                                                          DALLAS, TX 75202
                                                                                    TELEPHONE: (214) 593-9110
              Case 2:17-cv-00932-JLR Document 157 Filed 12/04/20 Page 3 of 4




 1   18, 2021.

 2

 3   Dated December 4, 2020               Respectfully submitted,

 4                                        /s/ Carmen E. Bremer
                                          Carmen E. Bremer, WSBA 47,565
 5
                                          Carmen.bremer@bremerlawgroup.com
 6                                        BREMER LAW GROUP PLLC
                                          1700 Seventh Avenue, Suite 2100
 7                                        Seattle, WA 98101
                                          T: (206) 357-8442
 8                                        F: (206) 858-9730
 9
                                          Michael W. Shore* (mshore@shorechan.com)
10                                        Alfonso G. Chan* (achan@shorechan.com)
                                          Ari B. Rafilson* (arafilson@shorechan.com)
11                                        William Ellerman* (wellerman@shorechan.com)
                                          Paul T. Beeler* (pbeeler@shorechan.com)
12                                        SHORE CHAN DEPUMPO LLP
13                                        901 Main Street, Suite 3300
                                          Dallas, Texas 75202
14                                        T: (214) 593-9110
                                          F: (214) 593-9111
15
                                          *Admitted pro hac vice
16

17                                        Attorneys for Plaintiff CyWee Group Ltd. and
                                          Third-Party Defendant CyWee Motion Group Ltd.
18
     Dated: December 4, 2020              /s/ Albert Shih
19                                        James C. Yoon, CA Bar #177155 (pro hac vice)
                                          Ryan R. Smith, CA Bar #229323 (pro hac vice)
20                                        Albert Shih, CA Bar #251726 (pro hac vice)
                                          Jamie Y. Otto, CA Bar #295099 (pro hac vice)
21                                        WILSON SONSINI GOODRICH & ROSATI
22                                        Professional Corporation
                                          650 Page Mill Road
23                                        Palo Alto, CA 94304-1050
                                          Telephone: (650) 493-9300
24                                        Facsimile: (650) 565-5100
                                          Email: jyoon@wsgr.com, rsmith@wsgr.com
25
                                                 ashih@wsgr.com, jotto@wsgr.com
26

27

     JOINT STATUS REPORT                     -2-                    SHORE CHAN DEPUMPO LLP
                                                                             901 MAIN STREET
     CASE NO. 2:17-cv-00932-JLR
                                                                            DALLAS, TX 75202
                                                                      TELEPHONE: (214) 593-9110
              Case 2:17-cv-00932-JLR Document 157 Filed 12/04/20 Page 4 of 4




 1                                                Gregory L. Watts, WSBA #43995
                                                  WILSON SONSINI GOODRICH & ROSATI
 2                                                Professional Corporation
                                                  701 Fifth Avenue, Suite 5100
 3
                                                  Seattle, WA 98104-7036
 4                                                Telephone: (206) 883-2500
                                                  Facsimile: (206) 883-2699
 5                                                Email: gwatts@wsgr.com
 6                                                Ty W. Callahan, CA Bar #312548 (pro hac vice)
                                                  WILSON SONSINI GOODRICH & ROSATI
 7
                                                  Professional Corporation
 8                                                633 West Fifth Street, Suite 1550
                                                  Los Angeles, CA 90017-2027
 9                                                Telephone: (323) 210-2900
                                                  Facsimile: (866) 974-7329
10                                                Email: tcallahan@wsgr.com
11
                                                  Attorneys for Defendants and Third-Party Plaintiffs
12                                                HTC Corporation and HTC America, Inc.

13
                                     CERTIFICATE OF SERVICE
14
                    I hereby certify that on December 4, 2020, I electronically filed the foregoing
15
     with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
16
     to all counsel of record.
17

18
     Dated: 12/4/2020                                      /s/Carmen E. Bremer
19                                                         Carmen E. Bremer
20

21

22

23

24

25

26

27

     JOINT STATUS REPORT                             -3-                         SHORE CHAN DEPUMPO LLP
                                                                                          901 MAIN STREET
     CASE NO. 2:17-cv-00932-JLR
                                                                                         DALLAS, TX 75202
                                                                                   TELEPHONE: (214) 593-9110
